Bates, Judge,
delivered the opinion of the court.
This suit originated before a justice of the peace, where *226judgment was given against the defendant, who appealed to the Circuit Court, where judgment was again given against him, and lie has brought the case to this court by writ of error.
The suit was upon a note to which the defendant set up offsets, among which was a claim for rent due from the plaintiff to one Conner, an® assigned by Conner to the defendant. The plaintiff offered and gave in evidence, in rebuttal of defendant’s claim, an agreement by Conner to supply the plaintiff with firewood, and that if lie did not do so the expense of procuring it should be deducted from the rent, and also such, expense for getting firewood. The defendant objected to that testimony, but the particular ground of objection is not Shown by the record, and now urges in this court as an objection to the testimony that it was an offset to an offset, which was in effect a new suit. If that objection had been properly saved it would not avail the plaintiff in error, because the matter given in evidence intended to show part payment of the defendant’s offsets, and not another offset by the plaintiff.
Judges Bay and Dryden concur.